UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2435



In Re:   ALLAN J. CULVER, JR.,
                                                             Debtor.



ALLAN JAMES CULVER, JR.

                                                Debtor - Appellant,

           versus


GMAC,

                                               Creditor - Appellee,


F. VERNON BOOZER; EDWARD C. COVAHEY, JR.;
THOMAS P. DORE; ROGER J. SULLIVAN; GEORGE W.
LIEBMANN,

                                              Trustees - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-3071-CCB, BK-99-57676)


Submitted:   April 21, 2003                   Decided:   May 1, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Allan James Culver, Jr., Appellant Pro Se. Douglas Windsor Biser,
MUDD, HARRISON & BURCH, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Allan James Culver, Jr., appeals from the district court’s

order affirming the bankruptcy court’s order denying his request to

set aside a foreclosure sale.   We have reviewed the record and find

no reversible error.   Accordingly, we affirm for the reasons set

forth by the district court. See Culver v. Boozer, Nos. CA-02-3071-

CCB; BK-99-57676 (D. Md. Nov. 18, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2